Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to the amendment filed on 2/22/2022 in which claims 1, 2, 4-11 are pending, claim 11 is new, claims 5-10 are withdrawn and claims 1 and 4 are currently amended. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, recites, “wherein when the chain saw is in an operating posture, the opening is disposed below the connecting member in a vertical direction.” It is understood that when the chain saw is supported on a table surface, the opening is below the connecting member.  However, “an operating posture” does not convey the same orientation of the chain saw as being supported on a table surface.   It would be understood, that the operator could angle the chain saw up or down while using such that in the “operating posture”, the opening could be considered above the connecting member. 




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nara et al. (U.S. Publication 2006/0102437).  In regards to claim 1, Nara discloses a chain saw comprising: a prime mover (engine 5) configured to rotate a saw chain (saw chain 4); a braking mechanism (band 11)  configured to stop rotation of the saw chain; a housing (frame 9) including a first space in which the prime mover (at least the output shaft 5a of the prime mover) is disposed and a second space in which the braking mechanism (band 11) is disposed; and an operation member (brake lever 12 /arm 35) configured to operate the braking mechanism (band 11), wherein the housing includes an opening (annotated below) communicating the first space to the second space 

    PNG
    media_image1.png
    784
    890
    media_image1.png
    Greyscale
and a through hole (annotated above for movement of arm 35) communicating the second space to outside of the housing (via connector groove 47), the operation member (arm 35) is disposed over the second space and the outside of the housing through the through hole, the operation member  (35) is movable between a braking position where the operation member causes the braking mechanism to interrupt the rotation of the saw chain and a driving position where the operation member causes the braking mechanism not to interrupt the rotation of the saw chain, the braking mechanism (11) comprises a connecting member (42/43) configured to move in the second space in conjunction with movement of the operation member, the connecting member (39/42/43) comprises: 2AMENDMENT UNDER 37 C.F.R. S 1.11 1Attorney Docket No.: Q254770 Appln. No.: 16/854,249a joint member (39/42/43), wherein the joint member is in a linear shape (fig. 2) when the operation member is in the driving position and the joint member is in a bent shape (fig. 3) when the operation member is in the braking position; and a bias member (locking spring 38) configured to apply a compression force to the joint member (42/43), wherein a joint part (link member 39) of the joint member moves in a moving direction (the spring compresses the joint 39 to move linearly within the recess 44 parallel to the spring 38 and also causes the end of the joint to rotate out of the linear orientation moves upward per Fig. 2- 3) when the joint member transitions from one of the linear shape (fig. 2) and the bent shape (fig. 3) to the other of the linear shape and the bent shape, and the opening is disposed in the moving direction of the joint member (the opening is disposed in the linear direction of movement of the joint member, parallel to the spring 38 and recess 44) , so that the joint part moves towards and away from the opening (slides in the recess 44) when the joint member (39/42/43) moves in the moving direction (from fig. 2 to fig. 3 and back again)..  
In regards to claim 2, Nara discloses wherein when the chain saw is in an operating posture, the opening (annotated above) is disposed below the connecting member (39/42/43) in a vertical direction (see the annotated drawing above and Figures 2-4).
In regards to claim 4, Nara discloses: a shaft (5a) configured to transmit rotation of the prime mover (engine 5) to the saw chain (4); and a brake drum (clutch drum 6a) fixed to the shaft (5a), wherein the braking mechanism (11) further comprises a band shoe (11) disposed to surround an outer periphery of the brake drum (6a), one end of the band shoe is connected to the connecting member (39/42/43)  another end of the band shoe is fixed to the housing, and the connecting member (39/42/43)   is configured to cause a diameter of the band shoe (11) to reduce (impart friction) so as to interrupt rotation of the brake drum when the operation member moves from the driving position to the braking position (as shown in Figure 3) and is configured to cause the diameter of the band shoe to expand (as shown in Figure 2) so as not to interrupt the rotation of the brake drum when the operation member moves from the braking position to the driving position.
In regards to claim 11, Nara discloses wherein an opening area of the opening is smaller than an opening area of the through hole (the space allowing the movement of band 11 per Figure 6 between 45 and the recess 44 is smaller than the through hole opening allowing for the movement of arm 35).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M LEE whose telephone number is (571)272-8339. The examiner can normally be reached M-F 8a.m.- 5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA M LEE/           Primary Examiner, Art Unit 3724